373 So.2d 964 (1979)
Floyd R. COGGINS and Maxlyn Coggins, His Wife, Appellants,
v.
Walter F. MIMMS and Gene C. Mimms, His Wife, et al., Appellees.
Nos. MM-298, NN-325.
District Court of Appeal of Florida, First District.
August 15, 1979.
*965 John Roscow, III, of Scruggs, Carmichael, Long, Tomlinson, Roscow, Prigdeon, Helpling & Young, Gainesville, for appellants.
Nancy Y. Selfridge and Jonathan F. Wershow, of Wershow, Burwell & Wershow, Gainesville, for appellees Mimms.
Pierce J. Guard, Jr., Lakeland, for appellees Stones.
ROBERT P. SMITH, Jr., Judge.
Appellant Floyd Coggins' recorded affidavit, reciting the existence of agreements by others to convey to him the land here contested, was not an instrument entitled to recordation as constructive notice to other potential buyers because the instrument contained no sworn acknowledgment of the vendors. Section 696.01, Florida Statutes (1977). Recordation of the Coggins affidavit, indexed by the clerk under his name alone, therefore was not notice to appellees of a prior obligation of the vendors to sell to Coggins. The circuit court's summary judgment is
AFFIRMED.
MILLS, C.J., and SHIVERS, J., concur.